PER CURIAM:
Kenneth Wayne Caddell appeals the district court’s order denying relief on his civil complaint challenging a state child custody determination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Caddell v. Spotsylvania Dep’t of Social Servs., No. 1:07-cv-00345-JCC (E.D.Va. Apr. 18, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.